United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3795
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Howard Lane,                            *
                                        *         [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                         Submitted: April 16, 2002

                              Filed: April 19, 2002
                                   ___________

Before BOWMAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          ___________

PER CURIAM.

      Following a hearing, the district court1 ordered Howard Lane committed under
18 U.S.C. § 4245 to the custody of the Attorney General, for hospital care and
treatment in a suitable facility until treatment is no longer needed or his sentence
expires, whichever occurs first. Mr. Lane appeals. Having carefully reviewed the


      1
       The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri, adopting the report and recommendations of the
Honorable James C. England, United States Magistrate Judge for the Western District
of Missouri.
record, we are satisfied that the district court’s findings as to Mr. Lane’s condition are
not clearly erroneous. See 18 U.S.C. § 4245(d) (burden of proof); United States v.
S.A., 129 F.3d 995, 1000 (8th Cir. 1997) (standard of review), cert. denied, 523 U.S.
1011 (1998). Accordingly, we affirm.

      Additionally, we grant counsel’s pending motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-